Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(s) 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al., U.S. Patent 8,884,316 in view of Kawase et al., US 2003/0001992.
Weaver et al. shows the invention as claimed including an organic light-emitting device, comprising:
A first electrode 115;
A hole transport layer 125, disposed on the first electrode;
A light-emitting layer 135 of at least one color, disposed on the hole transport layer;
An electron transport layer 145, disposed on the light emitting layer;
A second electrode 160 disposed on the electron transport layer, a side of the second electrode away from the first electrode being a light exit side (see fig. 1 and col. 8-lines 39-51); and
A light coupling layer of at least one color (for example, 301), disposed on the light exit side; wherein the at least one color of the light-coupling layer corresponds to the at least one color of the light-emitting layer; and the longer the wavelength of the light emitted by the light emitting layer is, the thicker the thickness of the light-coupling layer is (see, for example, col. 29-lines 26-39 and note that blue has the shortest wavelength, followed by green, and then by red).
Weaver et al. shows the invention as previously stated but does not expressly disclose wherein the longer the wavelength of the light emitted by the light-emitting layer is, the thicker the thickness of the light emitting layer is.  Kawase et al. discloses light emitting layers 3 wherein the longer the wavelength of the light emitted by the light emitting layer the thicker the layer (see fig. 1 and paragraphs 0086-0104 that shows red of longer wavelength being thicker than blue of smaller wavelength).  In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the product of Weaver so as to form the light emitting layers as disclosed by Kawase et al. in order to enhance or attenuate a particular color according to the 
Concerning claim 4, note that in Weaver et al. the light emitting and light coupling layers can be red, green, and blue, and the light emitting and light coupling layers correspond to each other.
With respect to claims 5-6, Weaver et al. and Kawase et al. are applied as above but do not expressly disclose the thicknesses of the light emitting and light coupling layers and the refractive index of the light coupling layer.  With respect to the thicknesses, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through routine experimentation the optimum thicknesses of the layers based upon a variety of factors including the smallest thickness possible to optimize the designated color and such limitation would not lend patentability to the instant application absent a showing of unexpected results.  Concerning the refractive index, Weaver et al. discloses a refractive index of the coupling layer in a range of 1.5 to 2 (see, for example, col. 5-line 15 to col. 6-line 18).  Therefore, a prima facie case of obviousness exists because overlapping ranges establish a prima facie case of obviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al., U.S. Patent 8,884,316 in view of Kawase et al., US 2003/0001992 as applied to claims 1 and 4-6 above, and further in view of Kwok et al., US 2007/0046183 and Yang, US 2020/0028025.
Weaver et al. and Kawase et al. are applied as above but do not expressly disclose the first electrode being a total reflection ITO/Ag/ITO electrode and the second electrode being semi-reflective, semi-transmissive and comprising silver.  Kwok et al. discloses a reflective anode 107 and a semi-transparent cathode 108 comprising silver (see, for example, fig. 3 and paragraphs 0016 and 0033).  Additionally, Yang discloses an electrode comprising an ITO/Ag/ITO configuration (see, for example, paragraph 0054).  The prior art references of Weaver et al., Kawase et al., Kwok et al., and Yang include each element of the claim.  The only difference is the combination of the anode and cathode suggested by Kwok et al. and Yang into the primary reference of Weaver et al. modified by Kawase et al.. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Weaver et al. modified by Kawase et al. so as to form an anode and cathode with the claimed materials and characteristics in order to achieve the predictable results of an effectively functioning LED device.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al., U.S. Patent 8,884,316 in view of Kawase et al., US 2003/0001992 as applied to claims 1 and 4-6 above, and further in view of Huang et al., US 2006/0183042.
Weaver et al. and Kawase et al. are applied as above but do not expressly disclose the particular material of the hole and electron transport layers.  Huang et al. discloses a light emitting diode comprising an electron transport layer comprising 1,3,5 tris 3 benzene (see paragraph 0066) and a hole transport layer comprising 4,4’, 4’’ triphenylamine (see paragraph 0066).  All of the claimed elements of the claim are known by the Weaver et al. and Huang et al. references.  Because both Weaver et al. and Huang et al. teach hole and electron transport layers, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the product of Weaver modified by Kawase et al. so as to substitute the hole and electron transport layers of Weaver with those disclosed by Huang et al. in order to achieve the predictable result of having a fully functioning anode and cathode in a light emitting structure.
Concerning the particular thickness of the hole and electron transport layers, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through routine experimentation the optimum thickness of the hole and electron transport layers depending upon a variety of factors including the desired light output of the emitter structure and such limitation would not lend patentability to the instant application absent a showing of unexpected results.

 Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al., U.S. Patent 8,884,316 in view of Kawase et al., US 2003/0001992 as applied to claims 1 and 4-6 above, and further in view of Cho et al., US 2014/0117330.
Weaver et al. and Kawase et al. are applied as above but do not expressly disclose a thin film encapsulation layer including alternating layers of cerium oxide and acrylic or epoxy disposed over the display device.  Cho et al. discloses a thin film encapsulation layer 50 including alternating layers of cerium oxide and epoxy, for example (see paragraph 0012 and fig. 4, for example).  All of the elements of the claim are shown by the Weaver, Kawase et al., and Cho et al. reference.  The only difference is the combination of the thin film encapsulation layer being incorporated into the LED of Weaver et al. modified by Kawase et al..  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Weaver so as to incorporate the thin film encapsulation layer configuration because the operation of the LED of Weaver et al. modified by Kawase et al. is in no way dependent upon the operation of other elements of the device and the encapsulation layer could be used in combination with the LED to achieve the predictable results of an effective LED device with adequate protection.

Response to Arguments
Applicant's arguments filed 03/10/21 have been fully considered but they are not persuasive. Applicant argues that Weaver et al. does not expressly disclose the relative claimed thicknesses of the light emitting layers. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Kawase reference is relied upon to show the relative thicknesses of the light emitting layers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/RICHARD A BOOTH/                                                                                                                    Primary Examiner, Art Unit 2812                                                                                    

April 1, 2021